Citation Nr: 9915840	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis of 
the right shoulder (major), currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for intervertebral 
disc syndrome at L5-S1, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to service connection for hiatal hernia.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for skin cancer as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 14, 1941 to 
December 14, 1945; from October 4, 1946 to September 24, 
1953; and from September 30, 1953 January 31, 1962.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1997 determination of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issues of service connection for bilateral hearing loss 
and service connection for skin cancer as secondary to 
exposure to ionizing radiation will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The probative medical evidence of record shows that the 
veteran's bursitis of the right shoulder is manifested by 
pain and limitation of motion in terms of external and 
internal rotation.

2.  The competent medical evidence does not show that the 
motion of the right arm is limited to the shoulder or that 
the right shoulder disability is manifested by impairment of 
the humerus or impairment of the scapula or clavicle.  

3.  Intervertebral disc syndrome at L5-S1 is characterized by 
objective findings of a decreased range of lumbar spine 
motion, with evidence of pain, and x-ray evidence of 
degenerative joint disease.
4.  The claim of service connection for hiatal hernia is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for bursitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5019, 5003, 5201 (1998).

2.  The criteria for an increased evaluation of 20 percent 
for intervertebral disc syndrome at L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5292 (1998).

3.  The veteran's claim of service connection for hiatal 
hernia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations 
for bursitis of the right shoulder and 
for intervertebral disc syndrome at L5-
S1, each currently evaluated as 10 
percent disabling.

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups"  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  

In the absence of limitation of motion, a 10 or 20 percent 
evaluation is assigned for x-ray evidence of involvement of 2 
or more joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Increased evaluation for bursitis of the right shoulder

Factual Background

The RO granted service connection for bursitis of the right 
shoulder in an April 1962 rating decision.  The right 
shoulder disability has been continuously evaluated as 
10 percent disabling since February 1962.  

The record contains VA and Kirtland Air Force Base outpatient 
treatment records which do not show treatment for bursitis of 
the right shoulder.  

The veteran reported in an October 1996 VA examination that 
he experiences pain of the right shoulder with respect to 
particular activities such as throwing, trimming trees, and 
using clippers.  He reported the frequency of the shoulder 
pain as twice per week.  The examination report shows that 
the veteran is right-handed.  On physical examination, the 
examiner noted no external abnormality of the right shoulder, 
including swelling and deformity.  Range of motion of the 
right shoulder was 180 degrees in terms of flexion and 
abduction.  External rotation of the shoulder was from 0 to 
60 degrees and internal rotation was from 0 to 50 degrees.  
An X-ray of the right shoulder was unremarkable on the 
anterior-posterior view.  The diagnosis was longstanding 
bursitis of the right shoulder with limitation of external 
and internal rotation.  

Special Criteria

Bursitis will be rated on limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.

Limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent evaluation and limitation of 
motion to midway between the side and shoulder warrants a 
30 percent rating.  When motion is limited at shoulder level, 
a 20 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The regulations provide that full shoulder forward elevation 
(flexion) and full shoulder abduction are from 0 degrees to 
180 degrees.  External and internal shoulder rotation are 
from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Impairment of the humerus manifested by recurrent dislocation 
at the scapulohumeral joint with either frequent episodes and 
guarding of all arm movements or infrequent episodes of 
dislocation and guarding of movement only at the shoulder 
level warrant a 20 percent evaluation for the minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula manifested by 
dislocation warrants a 20 percent evaluation for the major 
extremity.  Malunion of the clavicle or scapula is evaluated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for bursitis of 
the right shoulder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In the case at hand, the Board finds that an increased 
evaluation for the right shoulder disability is not 
warranted.  The probative medical evidence of record shows 
that the veteran's bursitis of the right shoulder is 
manifested by pain and limitation of motion in terms of 
external and internal rotation.  The minimal evaluation of 
20 percent for limitation of motion of the major arm requires 
limitation of motion at the shoulder level.  The October 1996 
VA examination report shows a value of abduction of 
180 degrees, which shows that the veteran's limitation of 
motion of the right shoulder is not limited to the shoulder 
level.  

The criteria for degenerative arthritis, which are applicable 
to the evaluation of bursitis, provides an evaluation of 
10 percent where limitation of motion of a major joint is 
noncompensable.  The shoulder is considered a major joint.  
See 38 C.F.R. § 4.40(f).  Accordingly, a 10 percent 
evaluation is warranted for the veteran's right shoulder 
bursitis on the basis of noncompensable limitation of motion.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this regard, the 
probative medical evidence of record does not show that the 
veteran's disability is manifested by other impairment of the 
humerus or impairment of the scapula or clavicle.  See 
38 C.F.R. § 4.71a, 5202, 5203.

The Board has also considered whether the provisions of 
sections 4.40 and 4.45 and any functional loss due to pain on 
use or due to flare-ups would warrant an increased 
evaluation.  See DeLuca, 8 Vet. App. at 206.  The veteran 
reported pain two times per week and that he experienced pain 
of the right shoulder with respect to particular activities 
in the October 1996 VA examination.  

On physical examination, the VA examiner found no external 
abnormality.  The examiner also found no swelling or 
deformity and did not note pain on motion of the right 
shoulder.  Thus, the objective medical evidence does not show 
functional loss due to any particular underlying pathology or 
functional loss due to pain to support an evaluation greater 
than 10 percent.  In addition, the evidence does not show 
that the right shoulder is manifested by weakened movement, 
excess fatigability, swelling and pain on movement to support 
an evaluation greater than 10 percent.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  In reaching this decision, the Board has considered 
the complete history of the right shoulder disability as well 
as the current clinical manifestations and the impact the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Increased evaluation for intervertebral disc syndrome at L5-
S1

Factual Background

The RO granted service connection for narrowed disc at the 
L5-S1 level in an April 1962 rating decision.  The 
lumbosacral spine disability has been continuously evaluated 
as 10 percent disabling since February 1962.

In an October 1996 VA examination the veteran reported stable 
low back pain which had not changed significantly over the 
past few years.  The examiner noted objective findings of 
pain to some extent every day in the low back particularly on 
any movement.  The examiner found bilateral straight leg 
raising of 75 degrees.  The veteran indicated pain that was 
mid-lumbar.  There was no radiation, paraspinous spasm, and 
no abnormality on inspection of the back.  The examiner also 
noted that the veteran could walk with a normal gait on the 
heels and toes.  

Range of motion of the lumbar spine was 75 degrees in terms 
of forward flexion, and 25 degrees with respect to extension.  
Lateral flexion and rotation of the lumbosacral spine was 
35 degrees, bilaterally.  The examiner observed facial 
grimacing when the veteran reached full range of motion of 
the back.  No sensory or motor deficit was noted on 
neurological examination.  X-rays of the lumbar spine 
revealed mild spondylosis deformans with incidental vascular 
calcifications.  The diagnosis was degenerative joint disease 
of the lumbosacral spine.  

The record contains VA and Kirtland Air Force Base outpatient 
treatment records, which do not show treatment for the 
veteran's back disability one year prior to the veteran's 
date of claim to the present.  

Special Criteria

Limitation of motion of the spine is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292.  This code provides for 
a 10 percent rating for slight limitation of motion, a 
20 percent evaluation where the limitation is moderate, and a 
40 percent evaluation for severe limitation of motion.  Id.  

The schedule of ratings provides a 40 percent rating for 
severe lumbosacral strain as indicated by severe listing of 
the entire spine, positive Goldthwaite's sign, osteo-
arthritic changes and narrowing of the joint spaces.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Lumbosacral strain 
manifested by muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position warrants a 20 percent evaluation.  Lumbosacral 
strain manifested by characteristic pain on motion warrants a 
10 percent evaluation.  Id.

Intervertebral disc syndrome is rated according to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, and provides a 60 percent 
rating when there are persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  



Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief is rated as 40 percent disabling, 
moderate disc disease manifested by recurring attacks is 
rated 20 percent disabling, and mild manifestations are rated 
10 percent disabling.  Id.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

Initially, the Board notes that the veteran submitted to the 
Board service medical records consisting of a May 1945 report 
and an October 1961 report of medical examination at 
retirement, both reflecting diagnosis and treatment for a 
back disorder.  In cases where additional evidence is 
submitted by the appellant, the claim must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived by the appellant or representative.  
38 C.F.R. § 20.1304(c) (1998).  

The Board notes that no waiver was submitted, but finds that 
the case does not need to be returned to the RO.  The 
regulation specifies that such evidence must be pertinent to 
the claim.  Because the evidence consists of service medical 
records for a disorder for which the veteran is already 
service connected, the Board finds that the two reports are 
not pertinent to the increased rating claim within the 
meaning of the regulation.  


In the instant case, the Board finds that the evidence of 
record demonstrates that the veteran's disability picture for 
his service-connected narrowing of the disc space at the L5-
S1 level, although currently evaluated as 10 percent 
disabling, more nearly approximates the criteria required for 
a 20 percent evaluation under Diagnostic Code 5292.  See 
38 C.F.R. §§ 4.7, 4.71a.  In that regard, the Board notes 
that the clinical findings contained in the October 1996 VA 
examination report show that the veteran suffers a decreased 
range of lumbosacral spine motion, with evidence of pain on 
movement, and x-ray evidence demonstrating degenerative joint 
disease.  

The Board notes, however, that the VA examination report 
shows that the veteran's lumbosacral disability is not 
manifested by neurologic involvement.  The examiner noted no 
sensory or motor deficit.  The VA examination also revealed 
no paraspinous spasm, and did not document any demonstrable 
muscle spasm or tenderness.  Accordingly, the probative 
medical evidence does not show that an evaluation greater 
than 10 percent is warranted on the basis of intervertebral 
disc syndrome or lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295.  

In light of the clinical findings, and the fact that the 
overall symptomatology when viewed in conjunction with the 
objective evidence of painful motion, limitation of lumbar 
spine movement, and pathology of degenerative joint disease, 
the Board finds that there is a question of whether the 10 
percent or 20 percent evaluation more accurately reflects the 
degree of disablement.  

The veteran reported in the VA examination that he had pain 
to some extent every day in the low back, which suggests 
additional functional loss due to pain.  Although the flexion 
was 75 degrees and extension was 25 degrees, the examiner 
noted grimacing when the veteran reached his full range of 
motion.  Accordingly, after resolving reasonable doubt in the 
veteran's favor, the Board determines that there is a 
reasonable basis for the assignment of a 20 percent 
evaluation under Diagnostic Code 5292, which contemplates 
moderate limitation of lumbar spine motion.  See DeLuca v. 
Brown, 8 Vet. App. at 206-08; 38 C.F.R. §§ 4.40, 4.45.  

In the absence of findings reflective of severe limitation of 
lumbar spine motion, a 40 percent evaluation for narrowing of 
the lumbosacral spine at the L5-S1 level is not warranted.  
Furthermore, as the medical evidence is not clinically 
characteristic of abnormal mobility on forced motion, loss of 
lateral motion, severe intervertebral disc syndrome, or 
unfavorable or favorable ankylosis of the lumbar spine, as 
required for an evaluation in excess of 20 percent under 
Diagnostic Codes 5288, 5293, and 5295, the Board determines 
that the veteran is more appropriately evaluated at the 
20 percent rated under Diagnostic Code 5292.

For the following reasons and bases, the Board finds that an 
increased evaluation of 20 percent is warranted for the 
veteran's lumbosacral spine disability.  In reaching this 
decision, the Board has considered the complete history of 
the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. 589.


II.  Entitlement to service connection 
for hiatal hernia.

Factual Background

The service medical records do not show a diagnosis of or 
treatment for hiatal hernia.  A medical report dated in 
October 1960 shows that the veteran complained of a sour 
stomach.  The October 1961 report of examination on 
retirement shows normal clinical evaluations for the mouth, 
throat, and abdomen.  

A March 1962 VA examination report shows negative clinical 
evaluations for the throat and digestive system.  

A February 1976 report from Kirtland Air Force Base shows 
that the veteran had a several year history of reflux 
symptoms and hiatal hernia based upon an upper 
gastrointestinal series.  

A November 1985 report shows that the veteran has Barrett's 
esophagus secondary to reflux as shown on the last 
esophagogastroduodenoscopy.  An August 1987 report shows that 
Barrett's esophagus was diagnosed in 1984.  Outpatient 
treatment records from Kirtland Air Force Base show that the 
veteran is followed for symptoms associated with gastritis, 
hiatal hernia, and gastroesophageal reflux disease.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is "plausible" is required in order for the claim 
to be well grounded.  See Caluza, 7 Vet. App. at 504; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91 (1993). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

The duty to assist under section 5107(a) includes the duty to 
obtain pertinent records.  See Block v. Brown, 7 Vet. App. 
343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).





Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

Further, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).


Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Following a review of the evidence of record, the Board finds 
that the veteran's claim of service connection for hiatal 
hernia is not well grounded.  With respect to the first 
element, the probative medical evidence shows that the 
veteran has a gastrointestinal disability.  The probative 
medical evidence from Kirtland Air Force Base shows diagnoses 
of Barrett's esophagus, gastroesophageal reflux, and hiatal 
hernia.  The probative medical evidence also shows that the 
veteran was treated for symptoms of a sour stomach during 
service in October 1960. 

The probative medical evidence, however, does not show that 
the third element of a nexus between the current diagnoses 
and an inservice injury or disease has been met.  The 
probative medical evidence does not show that Barrett's 
esophagus, gastroesophageal reflux, or hiatal hernia became 
manifest during service or are otherwise linked to an 
inservice injury or disease.  The Board notes that the 
February 1976 outpatient treatment report shows a history of 
reflux symptoms and hiatal hernia for several years.  This 
report does not show that reflux symptoms and hiatal hernia 
were first manifest during the veteran's military service.

The veteran noted in an October 1996 release of information 
that the onset of the hiatal hernia was in 1955.  The Board 
notes that, generally speaking, lay persons are not competent 
to offer evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The issue of whether the veteran's current gastrointestinal 
disorders are linked to service involves an issue of medical 
causation.  Here, the probative medical evidence does not 
show that hiatal hernia was diagnosed during service or is 
otherwise linked to an injury or disease incurred during 
active service.  In the absence of competent medical evidence 
establishing a nexus between the current gastrointestinal 
disorders and an inservice injury or disease, the claim must 
be denied as not well grounded.  Caluza, supra.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim 
in the March 1997 rating decision and May 1997 statement of 
the case.  The veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The United States Court of Appeals for the Federal Circuit 
further stated with respect to the doctrine of the benefit of 
the doubt contained in 38 U.S.C. § 5107(b), that the statute 
does not relieve the claimant of carrying the burden of 
establishing a well grounded claim.  Id. at 1469.  Hence, 
application of the benefit of the doubt in favor of the 
veteran's claim is not warranted under the present 
circumstances.  

The Board further finds that the RO was not under a duty to 
assist the appellant in developing facts pertinent to his 
claim for service connection of service connection for hiatal 
hernia prior to the submission of a well grounded claim.  
Epps, 126 F.3d at 1468-69.


ORDER

Entitlement to an increased evaluation for bursitis of the 
right shoulder is denied. 

Entitlement to an increased evaluation of 20 percent for 
degenerative joint disease of the lumbosacral spine is 
granted, subject to the criteria regarding the payment of 
monetary benefits. 

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hiatal hernia, the 
appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran sent pathology 
reports, which were received by the Board in April 1999, 
showing diagnoses of basal cell carcinoma for biopsies taken 
in June 1987 and July 1987.  In cases where additional 
evidence is submitted by the appellant or representative, the 
claim must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or representative.  38 C.F.R. § 20.1304(c) (1998).  

In addition, a supplemental statement of the case, so 
identified, will be furnished to the appellant, when 
additional pertinent evidence is received after the most 
recent supplemental statement of the case has been issued.  
38 C.F.R. § 19.31 (1998).



These reports are pertinent to the veteran's claim of service 
connection for skin cancer.  In this regard, the Board notes 
that the most recent statement of the case divided the claim 
of service connection for skin cancer into two issues: 
service connection for basal cell carcinoma and service 
connection for malignant melanoma.  The Board has 
recharacterized the two issues as service connection for skin 
cancer in light of the fact that these two diseases are both 
types of skin cancer.  Schoonover v. Derwinski, 3 Vet. 
App. 166, 169 (1992).

The Board notes that skin cancer is included in the list of 
"radiogenic diseases" pursuant to 38 C.F.R. § 3.311(b)(2) 
(1998).  The provisions of 38 C.F.R. § 3.311 provide for 
development of claims based on a contention of exposure to 
ionizing radiation during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  In this regard, the Board notes that it appears that 
the veteran's claim is based upon exposure to occupational 
radiation from his work with radar systems.  In this regard, 
the Board finds that additional development is warranted in 
light of the veteran's contentions.  

The Board also notes that service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of an injury 
or disease incurred during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the veteran may 
submit competent medical or scientific evidence with respect 
to whether his skin cancer is related to his military 
service.  



As noted above, the Court has articulated the requirements 
for a well grounded claim for service connection as follows: 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and, (3) 
medical evidence of a nexus between the claimed inservice 
injury or disease and a current disability.  See Caluza, 7 
Vet. App. at 506.

The Board finds that the veteran has submitted a well 
grounded claim for service connection for bilateral hearing 
loss.  A May 1988 report from the audiology clinic at 
Sheppard Air Force Base shows that the veteran has a current 
diagnosis of high frequency sensorineural hearing loss.  With 
respect to an inservice injury or disease, the veteran is 
competent to report noise exposure on the flight line.  

The Board also notes that although the audiometric findings 
shown in the October 1961 retirement examination do not meet 
the criteria of 38 C.F.R. § 3.385, the results do show 
elevated threshold values after converting to ISO units.  See 
Hensley v. Brown, 5 Vet App 155, 159-60 (1993).  As to the 
third element, the examiner in the May 1998 audiology report 
noted that the bilateral hearing loss was consistent with the 
history of acoustic trauma.  The examiner noted in the report 
that the veteran had a 7 year history of noise exposure on 
the flight line.  

It is the opinion of the Board that a thorough VA 
audiological examination would be of assistance to the Board 
in determining the etiology of the veteran's current hearing 
loss in light of the entire record, and would be instructive 
with regard to the appropriate disposition of the issue 
submitted for appellate consideration.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

In light of the above, and to ensure full compliance with due 
process requirements and VA's statutory duty to assist, the 
case is remanded to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for service connection for 
bilateral hearing loss and skin cancer 
since the date of the most recent 
treatment records that are already of 
record. After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should obtain the service 
personnel records of the veteran from the 
National Personnel Records Center.  

3.  Following the above, the RO should 
schedule a VA examination with an 
appropriate specialist to determine the 
nature of the veteran's bilateral 
hearing loss.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  Any necessary tests should be 
conducted, and the examiner should 
review the audiometric results of the 
testing during military service and 
following service prior to completion of 
the report.  

Based on the review of the claims 
folder, and the results of the 
audiological examination, it is 
requested that the examiner offer an 
opinion as to the following:

? Does the veteran currently have a 
hearing loss disability; and, if so, 

? What is the degree of probability of 
a causal or etiological relationship, 
if any, between any diagnosed hearing 
loss and the veteran's inservice 
history of acoustic trauma?

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner is unable to provide a 
complete opinion, the reason why the 
opinion cannot be provided must be 
explained.

4.  The RO should request that the 
veteran specify the nature of his 
exposure to radiation including dates, 
places, circumstances, and nature of 
military duties leading to the claimed 
exposure. 

5.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources who may possess 
information regarding the veteran's 
claimed exposure to radiation have been 
contacted.  In this regard, the RO should 
contact the National Personnel Records 
Center to obtain the veteran's DD Form 
1141 Record of Exposure to Ionizing 
Radiation.  The RO should also contact 
the Dosimetry Branch of the Department of 
the Air Force located at Brooks Air Force 
Base to determine whether it has any 
information regarding the veteran's 
occupational radiation exposure.  


The RO should undertake any appropriate 
development to ascertain the veteran's 
dose estimate in accordance with the 
information provided by the 
aforementioned authorities.

6.  If the RO determines that such 
development has been accomplished, the 
records which have been obtained and the 
veteran's statements concerning his 
activities in service should be referred 
to the Under Secretary for Health for 
the preparation of a dose estimate, 
which may include a determination of no 
exposure.  38 C.F.R. § 3.311(a)(2)(iii).  
If it is determined that the veteran was 
exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See also Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required 
to forward a claim to Under Secretary 
for Benefits).

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claims for 
service connection for bilateral hearing 
loss and for skin cancer.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

